DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Response to Amendment
The amendment of 09/29/2021 has been entered.
Disposition of claims: 
Claim 21 has been cancelled.
Clams 1-20 are pending.
Claims 1 and 13 have been amended.
Amendments to claim 1 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(a) set forth in the last Office Action on 10/15/2020. The rejection has been withdrawn.
Amendments to claim 1 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action on 10/15/2020. The rejection has been withdrawn. 
Amendments to claim 1 have overcome the following rejections:
the rejections of claims 1, 3-12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800, hereafter Ma) in view of Wang et al. (Journal of Materials Chemistry C, 2015, vol. 3, page 8212-8218, “Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands”, hereafter Wang), Tatsuya et al. (JP 2005327526, machine translated copy is referred to in this Office Action, hereafter Tatsuya), and Hao et al. (“Multicolor emitting from a single component emitter: New iridium(III) complexes with ancillary ligand 2-(2-hydroxyphenyl) benzothiazole”, Syn. Metals 2010, vol. 160, page 1210-1215, hereafter Hao), as evidenced by Park et al. (KR 20130110934, machine translated copy is referred to in this Office Action, hereafter Park), 
the rejections of claims 1, 3-12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800) in view of Wang et al. (Journal of Materials Chemistry C, 2015, vol. 3, page 8212-8218, “Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands”), Tatsuya et al. (JP 2005327526, machine translated copy is referred to), Jung et al. (“A green emitting iridium(III) complex with narrow emission band and its application to phosphorescence organic light-emitting diodes (OLEDs)”, Org. Electronics 2009, vol. 10, page 1066-1073, hereafter Jung), as evidenced by Park et al. (KR 20130110934, machine translated copy is referred to), and 
the rejections of claims 1-16 and 20 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800) in view of Tatsuya et al. (JP 2005327526, machine translated copy is referred to) and Hao et al. (“Multicolor emitting from a single 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the 2nd paragraph from the bottom of page 16 through page 18 of the reply filed 09/29/2021 regarding the rejections of claims 1, 3-12, and 14-20 under 35 U.S.C. 103 over Ma/Wang/Tatsuya/Hao/Park, the rejections of claims 1, 3-12, and 14-20 under 35 U.S.C. 103 over Ma/Wang/Tatsuya/Jung/Park, and the rejections of claims 1-16 and 20 under 35 U.S.C. 103 over Ma/Tatsuya/Hao/Park/Li have been considered. 
Applicant argues that the amended claims are not unpatentable over the cited combination of references. 
Withdrawal of the rejections renders arguments moot. New ground of rejections have been applied in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3-14, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 15/895,724 (hereafter Application ‘724). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 3-14 and 16, Application ‘724 discloses an organic light emitting device comprising a first electrode, a hole transport region, an emission layer comprising a first compound of Formula 1, and a second electrode (claim 1).

    PNG
    media_image1.png
    273
    490
    media_image1.png
    Greyscale

Application ‘724 discloses an organometallic Compound A-6 (claim 18) whose structure is encompassed by the Formula 1 of claim 1.
The Compound A-6 does not have a silyl group; however, Application ‘724 does teach that R4 of Formula 1 can be –Si(Q1)(Q2)(Q3), and Q1-Q3 can be a C1-C60 alkyl (claim 1).
Tatsuya discloses organic light-emitting device comprising phosphorescent material of a Pt complex ([006]-[010]). Tatsuya further discloses that the Pt complex includes Si and have 11 to R14 each independently represent a hydrogen atom or a substituent, and at least one group of R11 to R14 coordinates with a transition metal atom ([012]). Tatsuya further discloses that the substituent can be a heterocyclic group which can be further substituted ([050]). Therefore, the tetradentate ligand of Applicant’s Formula 1 is within the scope of R11 to R14 of formula (1) of Tatsuya.
Tatsuya teaches that the phosphorescent material having at least one atom selected from Si, Ge, Sn, and Pb in the organic layer of an organic light-emitting device can provide high efficiency and high durability ([034]).
Tatsuya exemplifies phenylpyridine ligands wherein a TMS (trimethylsilyl) group substituted to various locations of the ligand (1-1, 1-4 in [094]).
Tatsuya does not exemplify a TMS-substituted phenylpyridine ligand wherein the TMS is substituted to the position equivalent to the R42 position of Applicant’s Formula 1; however, Tatsuya’s general formula (1) does not limit the TMS substitution position. Therefore, a silyl group can be substituted to a phenylpyridine ligand at any of R31-R33 and R41-R43 of Applicant’s Formula 1, based on the teaching of Tatsuya ([034]).
Park discloses an organometallic compound having a silyl group (page 3, paragraph 3 through page 4, paragraph 6) and used as the emission layer material of an organic light-emitting device (page 5, paragraph 3).
Park teaches that the organic light emitting device comprising the compound of Park provides excellent thermal properties, luminous efficiency, and color purity (page 5, paragraph 4).
Park exemplifies phenylpyridine ligands substituted by a TMS group at various substitution positions (see the TMS substitution position of compounds of pages 10-22 including 42 of Applicant’s Formula 1.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic Compound A-6 by substituting a TMS group to the substitution position corresponding to R42 of Applicant’s Formula 1 in the phenylpyridine part of the compound, as taught by Tatsuya and Park.
The motivation for doing so would have been to provide high efficiency and high durability of an organic light-emitting device, based on the teaching of Tatsuya, and provide the device with excellent thermal properties, luminous efficiency, and color purity, based on the teaching of Park.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, Application teaches that R4 of Formula 1 can be a TMS group (claim 1). The substitution of hydrogen with a TMS group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides an organometallic compound having the following structure.

    PNG
    media_image2.png
    283
    634
    media_image2.png
    Greyscale

The Compound Application ‘724 as modified by Tatsuya, and Park does not have none-hydrogen substituent at R13 position of Applicant’s Formula 1; however, Application ‘724 does teach that the substituent R1 of Formula 1 of Application ‘724 can be a C1-C60 alkyl (claim 1).
Luo teaches tert-butyl substituent group in a transition metal complex can effectively suppress intermolecular interactions of transition metal complex, which is good for improving the efficiency and color purity when it is used as the light emitting dopant of an organic light-emitting device (page 69, column 2, 1st paragraph).
Luo exemplifies two tert-butyl groups substituted at the substitution positions 3 and 5 of phenoxy ring (equivalent to the ortho and para position with respect to the C-O bond) of the tetradentate ligand (correspond to R11 and R13 of Applicant’s Formula 1) (See Pt-3 in Scheme 1).
Cheng discloses Pt complexes comprising tetradentate ligands comprising the C-O-Pt bridge and used as the light emitting dopant of an organic light emitting device (Abstract; Compound 4 in Chart 1; OLED 4 on page 4824, column 2, last paragraph).
Cheng teaches bulky groups at the periphery of the tetradentate ligand disfavor intermolecular interactions and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device (Abstract; compare the self-quenching constants between compound 2 and compound 4 in Table 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Application ‘724 as modified by Tatsuya, and Park by substituting the hydrogen atom at the substitution positions corresponding to R11 and R13 of Applicant’s Formula 1 with tert-butyl groups, as taught by Application ‘724, Luo, and Cheng.
The motivation of doing so would have been to effectively suppress intermolecular interactions of transition metal complex, which is good for improving the efficiency and color purity when it is used as the light emitting dopant of an organic light-emitting device, and to disfavor intermolecular interaction and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device, as taught by Luo and Cheng.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, Application ‘724 teaches that R1 of Formula 1 can be a C1-C60 alkyl group (claim 1). The substitution of hydrogen with a C1-C60 alkyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used in an organic light-emitting device.
The resultant compound has following structure.

    PNG
    media_image3.png
    263
    810
    media_image3.png
    Greyscale

The organometallic compound of Application ‘724 as modified by Tatsuya, Park, Luo, and Cheng is identical to Formula 1 of instant claim 1, wherein X51 is O; R12, R14, R21 to R23, R31, R33, R41, R43-R44 are hydrogen; R11, R13, and R32 are each substituted or unsubstituted linear or branch C1-C59 alkyl group (t-butyl); R42 is –Si(Q3)(Q4)(Q5), provided that R13 is not hydrogen; when X51 is O, at least one of R11 to R14, R21 to R23, R31 to R33, and R41 to R44 is –Si(Q3)(Q4)(Q5); and Q3-Q5 are each a linear or branched C1-C60 alkyl group (methyl), meeting all the limitations of claims 1 and 3-13.
The modification also provides an organic light emitting device of Application ‘724 as modified by Tatsuya, Park, Luo, and Cheng comprising a first electrode, a hole transport region, an emission layer, and a second electrode, wherein the emission layer comprising the organometallic compound of Application ‘724 as modified by Tatsuya, Park, Luo, and Cheng, meeting all the limitations of claims 14 and 16.
Regarding claim 20, the organometallic compound of Application ‘724 as modified by Tatsuya, Park, Luo, and Cheng reads on all the features claimed in claim 1, as outlined above. 
The applicant claims diagnostic composition of Formula (1). However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula (I) to capable of use as a diagnostic composition. The only structural limitation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800, hereafter Ma) in view of Wang et al. (Journal of Materials Chemistry C, 2015, vol. 3, page 8212-8218, “Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands”, hereafter Wang), Tatsuya et al. (JP 2005/327526, machine translated copy is referred to, hereafter Tatsuya), Park et al. (KR 2013/0110934, machine translated copy is referred to, hereafter Park), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 2016, vol. 17, page 69-77, hereafter Luo) and Cheng et al. (“Structurally robust phosphorescent [Pt(O^N^C^N)] emitters for high performance organic light-emitting devices with power efficiency up to 126 lmW-1 and external quantum efficiency over 20%” Chem. Sci. 2014, vol. 5, page 4819-4830, hereafter Cheng).
Regarding claims 1-13, Ma discloses an organometallic compound having a general structure of Formula 1 ([057]), as shown below.

    PNG
    media_image4.png
    252
    433
    media_image4.png
    Greyscale
,
wherein C and D each independently can be 6-membered carbocyclic or heterocyclic rings [058]; L1, L2, L3 can be a direct bond [061]; n1 can be 0 and n2 can be 1 [062]; X can be O, E [063]; RA, RB1, RC, RD, and RE can be H, alkyl, or silyl [064]; X3 and X4 can be C or N [066]; one of Q1, Q3, and Q4 is O and remaining two of them each represents a direct bond [067].
Ma discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode ([035]), wherein the organic layer can include a host and a phosphorescent dopant ([088]). Ma teaches that the organometallic compounds of invention can be the phosphorescent dopant ([087]).
Ma does not exemplify a specific organometallic compound that meets the limitations of claim 1.
However, Ma does teach that C can be benzene; D can be pyridine; L2 and L3 can be each direct bond; n1 can be 0; n2 can be 1; X can be O or S; RA can be H or alkyl; RB1 can be H; RC can be H or alkyl; RD can be H or silyl; X3 can be C; X4 can N; Q1, can be O; and Q3 and Q4 can be each direct bond ([058]-[067]).
Wang teaches an organic light-emitting device comprising an anode, a hole injection layer, a hole transport layer, an light emission layer, an electron transport layer, an electron injection layer, and a cathode, wherein the light emission layer having a tetradentate organometallic compound which is used as an emission dopant (paragraph 1, column 2, page 8215).
Wang exemplifies a tetradentate organometallic compound (Compounds Pt1 and Pt3, Scheme 2, page 8213) having structure as shown below.

    PNG
    media_image5.png
    163
    545
    media_image5.png
    Greyscale

The Compound of Wang is within the scope of Formula I of Ma.
Wang further teaches that the organometallic compound of disclosure contains benzazole motif into tetradentate ligands to enhance the stability of the complex (paragraph 1, column 1, page 8213 and paragraph 1, column 2, page 8213). The organic light-emitting device comprising the organometallic Compound Pt1 has high device performance (Conclusion, page 8217).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma by choosing appropriate variables at C, D, L1-L3, n1-n2, X, RA, RB1, RC, RD, X3, X4, Q1, Q3, and Q4 of Formula I of Ma to make the identical compound as the Compound Pt1 or Pt3 of Wang.
The motivation for doing so would have been to achieve high device performance, improved efficiency and stability of the organic light-emitting device, as taught by Wang.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, the structure of Compounds Pt1 and Pt3 of Wang is within the scope of the Formula I of Ma; thus, selection of the appropriate variables from the allowed variables of Formula I of Ma to have identical structure as the Compound Pt1 of Wang would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used in an organic light-emitting device.
The resultant compound (Compound Pt1 or Pt3 of Wang) does not have a silyl group (-Si(Q3)(Q4)(Q5)) at the substitution position RD of Formula 1 of Ma; however, Ma does teach that RD
Tatsuya discloses an organic light-emitting device comprising phosphorescent material of a Pt complex ([006]-[010]). Tatsuya further discloses that the Pt complex includes Si and have general structure of formula (1) of Tatsuya ([010]-[011]), wherein R11 to R14 each independently represent a hydrogen atom or a substituent, and at least one group of R11 to R14 coordinates with a transition metal atom ([012]). Tatsuya further discloses that the substituent can be a heterocyclic group which can be further substituted ([050]). 
Tatsuya teaches that the phosphorescent material having at least one atom selected from Si, Ge, Sn, and Pb in the organic layer of an organic light-emitting device can provide high efficiency and high durability ([034]).
Tatsuya exemplifies phenylpyridine ligands wherein a TMS (trimethylsilyl) group substituted to various locations of the ligand (1-1, 1-4 in [094]).
Tatsuya does not exemplify a TMS-substituted phenylpyridine ligand wherein the TMS is substituted to the position equivalent to the R42 position of Applicant’s Formula 1; however, Tatsuya’s general formula (1) does not limit the substitution position of a TMS group. Therefore, a silyl group can be substituted to any substitutable position of the phenylpyridine ligand, corresponding to the positions R31-R33 and R41-R43 of Applicant’s Formula 1, based on the teaching of Tatsuya ([034]).
Park discloses an organometallic compound having a silyl group (page 3, paragraph 3 through page 4, paragraph 6) and used as the emission layer material of an organic light-emitting device (page 5, paragraph 3).
Park teaches that the organic light emitting device comprising the compound of Park provides excellent thermal properties, luminous efficiency, and color purity (page 5, paragraph 4).
Park exemplifies phenylpyridine ligands substituted by a TMS group at various substitution positions (see the TMS substitution position of compounds of pages 10-22 including Compound 146 on page 19) including the substitution position corresponding to R42 of Applicant’s Formula 1.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma as modified by Wang by substituting a TMS group to the substitution position corresponding to R42 of Applicant’s Formula 1 in the phenylpyridine part of the compound, as taught by Tatsuya and Park.
The motivation for doing so would have been to provide high efficiency and high durability of an organic light-emitting device, based on the teaching of Tatsuya, and provide the device with excellent thermal properties, luminous efficiency, and color purity, based on the teaching of Park.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, Ma teaches that RD of Ma’s Formula 1 can be hydrogen or silyl ([064]). The substitution of hydrogen with silyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides an organometallic compound having the following structure.

    PNG
    media_image6.png
    296
    630
    media_image6.png
    Greyscale

The Compound of Ma as modified by Wang, Tatsuya, and Park does not have none-hydrogen substituent at R13 position of Applicant’s Formula 1; however, Ma does teach that the substituent of the tetradentate ligand including RA, RC, and RD can be alkyl ([064]).
Luo teaches tert-butyl substituent group in a transition metal complex can effectively suppress intermolecular interactions of transition metal complex, which is good for improving the efficiency and color purity when it is used as the light emitting dopant of an organic light-emitting device (page 69, column 2, 1st paragraph).
Luo exemplifies two tert-butyl groups substituted at the substitution positions 3 and 5 of phenoxy ring (equivalent to the ortho and para position with respect to the C-O bond) of the tetradentate ligand (correspond to R11 and R13 of Applicant’s Formula 1) (See Pt-3 in Scheme 1).
Cheng discloses Pt complexes comprising tetradentate ligands comprising the C-O-Pt bridge and used as the light emitting dopant of an organic light emitting device (Abstract; Compound 4 in Chart 1; OLED 4 on page 4824, column 2, last paragraph).
Cheng teaches bulky groups at the periphery of the tetradentate ligand disfavor intermolecular interactions and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device (Abstract; compare 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma as modified by Wang, Tatsuya, and Park by substituting the hydrogen atom at the substitution positions corresponding to R11 and R13 of Applicant’s Formula 1 with tert-butyl groups, as taught by Ma, Luo, and Cheng.
The motivation of doing so would have been to effectively suppress intermolecular interactions of transition metal complex, which is good for improving the efficiency and color purity when it is used as the light emitting dopant of an organic light-emitting device, and to disfavor intermolecular interaction and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device, as taught by Luo and Cheng.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, Ma teaches that RA of Ma’s Formula 1 can be hydrogen or alkyl ([064]). Ma discloses butyl as an example of the alkyl group ([045]). The substitution of hydrogen with t-butyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used in an organic light-emitting device.
The resultant compound has following structure.

    PNG
    media_image7.png
    274
    775
    media_image7.png
    Greyscale

The organometallic compound of Ma as modified by Wang, Tatsuya, Park, Luo, and Cheng (1) is identical to Formula 1 of instant claim 1, wherein X51 is S; R12, R14, R21 to R23, R31, R33, R41, R43-R44 are hydrogen; R11, R13, and R32 are each substituted or unsubstituted linear or branch C1-C59 alkyl group (t-butyl); R42 is –Si(Q3)(Q4)(Q5), provided that R13 is not hydrogen; when X51 is S, at least one of R11 to R14, R21 to R23, R31 to R33, and R41 to R44 is –Si(Q3)(Q4)(Q5); and Q3-Q5 are each a linear or branched C1-C60 alkyl group (methyl), meeting all the limitations of claims 1 and 3-12.
The organometallic compound of Ma as modified by Wang, Tatsuya, Park, Luo, and Cheng (2) is identical to Formula 1 of instant claim 1, wherein X51 is n(R51); R12, R14, R21 to R23, R31, R33, R41, R43-R44 are hydrogen; R11, R13, and R32 are each substituted or unsubstituted linear or branch C1-C59 alkyl group (t-butyl); R42 is –Si(Q3)(Q4)(Q5), R51 is a substituted or unsubstituted linear or branched C1-C59 alkyl group, provided that R13 is not hydrogen; when X51 is N(R51), at least one of R11 to R14, R21 to R23, R31 to R33, and R41 to R44, and R51 is –Si(Q3)(Q4)(Q5); and Q3-Q5 are each a linear or branched C1-C60 alkyl group (methyl), meeting all the limitations of claims 1-3 and 6-12.
The organometallic compound of Ma as modified by Wang, Tatsuya, Park, Luo, and Cheng (1) is identical to Compound 168, meeting all the limitations of claim 13
Regarding claim 14-19, the organometallic complex taught by Ma as modified by Wang, Tatsuya, Luo, Cheng, and Park reads on all the features of claim 1, as outlined above. 
Ma teaches a general structure of an organic light-emitting device ([035]) wherein Ma’s organometallic compound of the disclosure can be used as an emissive dopant ([087], [088]).
Ma does not exemplify a specific organic light-emitting device comprising the compound of Ma as modified by Wang, Tatsuya, Luo, Cheng, and Park.
However, Ma teaches that the compound of the invention (i.e. Formula 1 of Ma) can be used as the emitter of an organic light-emitting device ([087], [088]). The compound of Ma as modified by Wang, Tatsuya, Luo, Cheng, and Park is within the scope of Ma’s Formula 1. Therefore, Ma teaches that the compound of Ma as modified by Wang, Tatsuya, Luo, Cheng, and Park can be used as an emitter of a light emitting device.
Wang exemplifies an organic light-emitting device comprising a first electrode (ITO), a hole injection layer (HAT-CN), a hole transport layer (TAPC), an emission layer comprising a host (TCTA; 4,4’,4’’-tris(carbazol-9-yl)-triphenylamine) and a 1 wt.% of dopant (Pt1), an electron transport layer (TmPyPB), an electron injection layer (Liq), and the second electrode (Al) (page 8215, column 2, 1st paragraph).
The first electrode (ITO) is adjacent and in contact with a hole injection layer (HAT-CN), and holes are injected from the first electrode into the hole injection layer. Therefore, the first electrode is equated with a cathode. The second electrode (Al) is adjacent and in contact with an electron injection layer (Liq), and electrons are injected from the second electrode into the electron injection layer. Therefore, the second electrode is equated with an anode.
Therefore, the device of Wang is equated with a first electrode (anode, ITO), a hole injection layer (HAT-CN), a hole transport layer (TAPC), an emission layer comprising a host 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic complex taught by Ma as modified by Wang, Tatsuya, Luo, Cheng, and Park by using the compound in the organic light-emitting device of Wang as the emissive layer dopant material, based on the teaching of Ma and Wang.
The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, substitution of known light emission layer dopant material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of material and structure to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (anode, ITO), a hole injection layer (HAT-CN), a hole transport layer (TAPC), an emission layer comprising a host (TCTA) and a 1 wt.% of dopant (compound of Ma as modified by Wang, Tatsuya, Luo, Cheng, and Park), an electron transport layer (TmPyPB), an electron injection layer (Liq), and the second electrode (cathode, Al), meeting all the limitations of claims 14-17.
The organic light-emitting device, wherein the amount of the organometallic compound in the emission layer is in the range of 0.01 parts by weight to 15 parts by weight based on 100 parts by weight of the emission layer, because the organometallic compound has 1 wt. % concentration of the emission layer, meeting all the limitations of claim 18
The light emitting host material of TCTA (4,4’,4’’-tris(carbazol-9-yl)-triphenylamine) contains carbazole, meeting all the limitations of claim 19.
Regarding claim 20, the organometallic complex taught by Ma as modified by Wang, Tatsuya, Luo, Cheng, and Park reads on all the features claimed in claim 1, as outlined above. 
The applicant claims diagnostic composition of Formula (1). However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula (I) to capable of use as a diagnostic composition. The only structural limitation that the instant claim 20 claims is the chemical structure of Formula I. Therefore, the organometallic complex taught by Ma modified by Wang, Tatsuya, Luo, Cheng, and Park, meets the limitations of the current claim 20. See MPEP 2111.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786